Title: To James Madison from James Madison, 26 July 1806
From: Madison, James
To: Madison, James



My dear Sir
Wmsburg July 26th 1806

Your Favor of the 17th. is considered as a Proof of that Friendship upon which I have ever placed a perfect Reliance.  It would certainly be injudicious to hesitate in the Prosecution of a well-concerted Plan of a Business, upon a Prospect of Success, so long uncertain.  Indeed, I would not have made the Proposition, had I been acquainted with the Circumstances, which you mention.  It is true, I am anxious to see John in some public office, rather than running the Hazards, which attend distant Voyages, & unhealthy Climates; but, this wish should have remained with myself, were I not persuaded, that his Talents, as well as his Integrity render him worthy of the Notice of a wise & patriotic administration.  An Objection, I supposed, would & ought to have arisen, on Acct of the Want of Experience; or, of his not having worn the Toga virilis  for a sufficient Length of Time; but that, I thought, might be removed by Arrangements which I should have made; for in Reality, the Inducements to continuance here are not very powerful in my Estimation.
To preserve Peace without the abandonment of essential Rights, will ever be, I trust, the great Object, as well as the real Glory of the present administration.  The Pamphlet, which has been so universally attributed to you, & which was treated so illiberally, & without the Shadow of Support by any Principles of just Criticism; together with the congressional Resolutions, cannot fail to bring G. B. to a more equitable Line of Conduct.  I considered the Speeches of J. R. from their first Appearance, as pregnant with Mischeif; & it is seen, that they are seized upon with Eagerness to support Pretensions, which no American Patriot will justify.  The material Interests of the two Nations will, however, rise above the Clamour of Faction, & give to both, I ardently hope, that Prosperity, in that Tranquillity, which a silent & unresisting Acquiescence in Injury could never have produced.
It wd. have been a singular Spectacle, to have seen the whole Corps of the first Officers of Govt., trudging to N. York, to give Evidence in a Prosecution, which Govt. itself had commenced, & these, themselves brought to Trial.
I hope soon to present you with the Map of Virga.  Part of it is finished in a very handsome Stile.  The late Eclipse, which I observed here, with much Accuracy, assures me of the Long. of this Place, within 1/ 2 a Mile.
Mrs. M. always remembers you with sincere Affection.  Be pleased to present my best Regards to your Lady.  Yrs most truly

J Madison

